71 N.Y.2d 887 (1988)
The People of the State of New York, Respondent,
v.
Richard W. Gaspar, Defendant, and Paula Gutowski, Gary Knowle and Enzo Volpe, Jr., Appellants.
The People of the State of New York, Respondent,
v.
Vincent Ciffa, Carla Patti, Charles Didio and Robert L. Jones, Appellants.
The People of the State of New York, Respondent,
v.
Jeffrey Weisberg, Gregory Breton and Gary Plaza, Appellants.
The People of the State of New York, Respondent,
v.
Kevin Forness, Defendant, and Vincent Ciffa, Carla Patti and Charles Didio, Appellants.
Court of Appeals of the State of New York.
Argued March 22, 1988.
Decided March 31, 1988.
Appeal dismissed upon the ground that the reversal by the *888 Appellate Division was not "on the law alone or upon the law and such facts which, but for the determination of law would not have led to reversal" (CPL 450.90 [2] [a]).